Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 28 July 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa—
Cambridge July 28. 1806

From your letter of the 20th: which I have just received, I am in doubt whether even this letter will not reach New-York, too late to meet you—I wrote you last Thursday a letter directed to Washington enclosing one hundred Dollars for defraying the expences of your Journey—I hope you have left such directions, that the letter will be transmitted safely to you—
The house which I expected to have engaged, will not be vacant untill Commencement, which will be the last week in next Month—After that will be a vacation of four weeks which will bring it to the last week in September; and then in five or six weeks more, we shall again have to travel Southward—As I cannot procure a house here I have concluded to go in to the house at Quincy again for this Summer, and come here once or twice a week as my duties may require—Next Spring I hope we shall be able to get a comfortable house in Cambridge—
If you come by water to Providence, perhaps it would be most convenient if you can, to come directly from thence to Quincy—I shall go out there next Saturday, and will endeavour to get the house as much in order as I can to receive you—If you come into Boston, Mr. Shaw or myself will be there to meet you, and go out with you.
Your’s faithfully.
John Quincy Adams